Miller, Oh. J.
I. I concur in the conclusion of the foregoing opinion holding the 9th section of chapter 26, Laws of the Fourteenth General Assembly, to be unconstitutional and void. I base my concurrence upon the single ground that that section, in attempting to release railroad corporations from the payment of city taxes levied upon their property alike with that of individuals within the city limits,, is in plain conflict with the second section of Article eight of the State Constitution, which declares that “ the property of all corporations for pecuniary profit shall be subject to taxation the same as that of individuals.” My views at more length are stated in The City of Davenport v. The Chicago, Rock Island & Pacific R. Co, 38 Iowa, 633. I do not deem it proper to repeat them here. Holding the act invalid on this *89ground, I do not deem it necessary to express an opinion upon the question whether the plaintiff had such a vested interest in the taxes levied upon the property of the defendant within the city, at the time of the passage of the act releasing the same, that the legislature could not constitutionally pass the enactment.
12. taxation : milroads * roiling stock, II. In respect to the question whether the rolling stock of the railroad was subject to taxation by the city authorities and for city purposes, I am of the opinion that the i i ' i cases of The City of Davenport v. The M. & M. R. R. Co., 16 Iowa, 348, and The Dubuque & Sioux City Railroad Company v. The City of Dubuque, 17 Iowa, 120, have settled the law adversely to the plaintiff. It seems to me to be impossible to construe those cases as not deciding that the city of Davenport in one case, and the city of Dubuque in the other, had no power to levy taxes for municipal purposes upon the rolling stock of a railroad company which lias its principal place of business in the city. In each case the right to levy and collect such tax was claimed by the city, and in each case the decision denied the power. In the case first named Lowe, J., in his opinion, says that the court “ unite in holding that the plaintiff has no power to tax the rolling stock of said company for revenue purposes, (although upon different grounds.”) Mr. Justice Dillon holds that, in legal contemplation, the railroad corporation does not solely reside “ within the city ” of Davenport in such a sense as that its rolling stock is taxable therein, but “ it is rather to be considered as residing in the counties and places through which the road passes and in which it transacts its business,” and he denies the power of the city to tax such property as property “within the city.” Wright, Cjh. J., concurred with the opinion of Dillon, J. Cole, J., held that the legislature had not granted the authority to tax the property of a railroad corporation by an assessment upon its value, or otherwise than in the manner prescribed by section 462, of the Code of 1851, which was through the shares of the stockholders, or under chapter 173, of the Laws of *901862, which imposed a tax of one per cent, on the gross receipts of the road.'
While Mr. Justice Cole denied the power.to levy any tax whatever upon any of the property of the railroad company, the other members of the court agreed that no authority resided in the city to tax the rolling stock of the company. In the Dubuque & Sioux City Railroad Company v. The City of Dubuque, supra, the court, in the opinion per Cole, J., say: “As to the right of the city to levy taxes upon the rolling stock of the plaintiff, this court is a unit, in its agreement with the court below, for the reasons stated in the case of The City of Davenport v. Mississippi da Missouri Railroad Company, and the judgment of the District Court thereon is therefore affirmed.” The court below held that the City of Dubuque had no power to levy taxes for municipal purposes, upon the rolling stock of the plaintiff which had its principal place of business within the city.
Believing that these cases fairly decide this question as to the power of the plaintiff to tax the rolling stock of the defendant, and since, as an original question, it would not be free from doubt, I am not disposed to overrule them. Following the doctrine there decided, I hold that the plaintiff had no power to levy taxes upon the rolling stock of the defendant, and therefore is not entitled to recover them in this action. In this conclusion Mr. Justice Cole concurs.
III. In regard to the right of the plaintiff to maintain this action for the collection of the taxes to which it is entitled, I express no opinion. The question was not raised in any manner in the court belowr, and it is not a jurisdictional question that may be raised for the first time in argument in this court. For a further expression of my views on this point I refer to The City of Davenport v. The Chicago, Rock Island & Pacific Railroad Company, supra.